254 S.W.3d 241 (2008)
Terrance WALKER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89924.
Missouri Court of Appeals, Eastern District, Division Five.
May 27, 2008.
Maleaner Ryna Harvey, St. Louis, MO, for Appellant.
Shaun Mackelprang, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, C.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER., J.

ORDER
PER CURIAM.
Terrence Walker ("Movant") appeals from a judgment in the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
In Movant's sole point on appeal, he claims the motion court erred in denying his motion without an evidentiary hearing because he pled facts that if proven would establish that his plea counsel were ineffective for failing to investigate the existence of a viable good cause defense. Movant claims that the facts he pled were not refuted by the record and that he was prejudiced by plea counsel's ineffectiveness. We find no error and affirm'.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).